Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting, analyzing, manipulating and reporting data without significantly more. See Berkheimer (Fed. Cir. 2018); and Elec. Power Group (Fed. Cir. 2016).
	Claim 1 recites the following:
	A system comprising: a status register configured to change values to track progression of a process of the system; [Abstract idea of manipulating and tracking data. Mental Process. A human-mind with pen and paper can change values and track progress of a system.]
	a first location within a non-volatile memory; a second location within the non-volatile memory; and a controller configured to perform operation comprising, [Additional elements that do not amount to more than the judicial exception.]
	save representations of the values of the status register within the first location or the second location, including, [Abstract idea of storing data. Mental Process. A human-mind with pen and paper can store data in locations.]
	in response to a first value change of the status register, save a first representation of a first value of the status register in the first location, and, [Abstract idea of analyzing and storing data. Mental Process. A human-mind with pen and paper can store a value at a location based on a status register changing value.]
	in response to a second value change of the status register, save a second representation of a second value of the status register in the second location. [Abstract idea of analyzing and storing data. Mental Process. A human-mind with pen and paper can store a value at a location based on a status register changing value.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. ([“Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53.”]). MPEP 2106.04(a)(2) Mathematical Concepts and Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic language to implement the idea, i.e., memory, controller, etc. Note, the system claims and method claims do not expressively recite physical hardware for implementing the invention. Additionally, the “memory” could include transitory signals.
	Claim 2 recites the following:
	The system of claim 1, wherein the controller is configured to restore the status register with a value of the first location or a value of the second location in response to a startup of the system. [Abstract idea of collecting, analyzing and manipulating data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic language to implement the idea.
	Claim 3 recites the following:
	The system of claim 1, wherein the first representation includes a first checksum based on the first value of the status register. [Abstract data types.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic language to implement the idea.
	Claim 4 recites the following:
	The system of claim 1, wherein the second representation includes a second checksum based on the second value of the status register. [Abstract data types.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic language to implement the idea.
	Claim 5 recites the following:
	The system of claim 1, wherein, in response to a startup of the system, the controller is configured to determine whether a third representation within the first location includes a first valid value of the status register based on a third checksum within the third representation. [Abstract idea of collecting, analyzing and manipulating data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic language to implement the idea.
	Claim 6 recites the following:
	The system of claim 5, wherein, in response to a startup of the system, the controller is configured to determine whether a fourth representation within the second location includes a second valid value of the status register based on a fourth checksum within the fourth representation. [Abstract idea of collecting, analyzing and manipulating data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic language to implement the idea.
	Claim 7 recites the following:
	The system of claim 6, wherein, in response to a determination the third representation and the fourth representation include valid values of the status register, the controller is configured to determine whether the third representation or the fourth representation is a most recently saved representation of the status register and restore the status register with a value corresponding to the most recently saved representation. [Abstract idea of collecting, analyzing and manipulating data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic language to implement the idea.
	Claim 8 recites the following:
	The system of claim 6, wherein, in response to a determination only one of the third representation or the fourth representation includes a valid value of the status register, the controller is configured to restore the status register with a value corresponding to an immediately sequential valid value based on the valid value. [Abstract idea of collecting, analyzing and manipulating data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic language to implement the idea.
	Claim 9 recites the following:
	The system of claim 6, wherein, in response to a determination neither the third representation nor the fourth representation includes a valid value of the status register, the controller is configured to restore the status register with a value corresponding to predetermined default value. [Abstract idea of collecting, analyzing and manipulating data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic language to implement the idea.
	Claim 10 recites the following:
	The system of claim 1, wherein the status register is an accumulation register of a counter. [Additional elements that do not amount to more than the judicial exception.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic language to implement the idea.
	Claim 11 recites the following:
	The system of claim 10, wherein the accumulation counter tracks characteristics of the non-volatile memory. [Abstract idea of collecting, analyzing and manipulating data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic language to implement the idea.
	Claim 12 recites the following:
	The system of claim 10, wherein the accumulation counter tracks a wear leveling statistic of nonvolatile memory including the first location and the second location. [Abstract idea of collecting, analyzing and manipulating data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic language to implement the idea.
	Claim 13 recites the following:
	The system of claim 1, wherein, in response to a startup of the system, the controller is configured to determine whether a third representation within the first location includes a first valid value of the status register based on a third checksum within the third representation. [Abstract idea of collecting, analyzing and manipulating data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic language to implement the idea.
	Claim 14 recites the following:
	A method comprising: incrementing a register of a system based on events of a first event type; copying a value of the register to a first non-volatile memory location in response to a first event of the first event type; copying a value of the register to a second non-volatile memory location in response to a second event of the first event type; interrupting power to the system; upon re-starting the system, determining a validity of a value the first non- volatile memory location and a validity of a value of the second non- volatile memory locations; and resetting the value of the register based on the validity of the values of the first and second non-volatile memory locations. [Additional elements that do not amount to more than the judicial exception; and abstract idea of collecting, analyzing and manipulating data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic language to implement the idea.
	Claim 15 recites the following:
	The method of claim 14, wherein the copying the value of the register to the first non-volatile memory location includes determining a first checksum based on the value. [Abstract idea of collecting, analyzing and manipulating data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic language to implement the idea.
	Claim 16 recites the following:
	The method of claim 15, wherein the copying the value of the register to the first non-volatile memory location includes storing the first checksum in non- volatile memory. [Abstract idea of collecting, analyzing and manipulating data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic language to implement the idea.
	Claim 17 recites the following:
	The method of claim 15, wherein the copying the value of the register to the first non-volatile memory location includes storing the first checksum in first non-volatile memory location with the value. [Abstract idea of collecting, analyzing and manipulating data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic language to implement the idea.
	Claim 18 recites the following:
	The method of claim 15, wherein the, determining a validity of a value the first non-volatile memory location includes determining a second checksum based on the value of the first non-volatile memory location and comparing the second checksum to the first checksum. [Abstract idea of collecting, analyzing and manipulating data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic language to implement the idea.
	Claim 19 recites the following:
	The method of claim 18, wherein the value of the first non-volatile memory location is determined valid in response to the second checksum matching the first checksum. [Abstract idea of collecting, analyzing and manipulating data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic language to implement the idea.
	Claim 20 recites the following:
	The method of claim 14, wherein the determining the validity includes: determining whether the value of the first non-volatile memory is valid based on a first checksum, and determining whether the value of the second non-volatile memory is valid based on a second checksum; and wherein the resetting includes resetting the value of the register with a later occurring incremental value of the register of the system, wherein the later occurring value is the value of the first non- volatile memory location or the value of the second non-volatile memory location. [Abstract idea of collecting, analyzing and manipulating data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic language to implement the idea.
	Claim 21 recites the following:
	The method of claim 14, wherein the determining the validity includes: determining the value of the first non-volatile memory is valid based on a first checksum, and determining the value of the second non-volatile memory is invalid based on a second checksum; and wherein the resetting includes resetting the value of the register with the value of the first non-volatile memory location. [Abstract idea of collecting, analyzing and manipulating data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic language to implement the idea.
	Claim 22 recites the following:
	The method of claim 14, wherein the determining the validity includes: determining the value of the first non-volatile memory is invalid based on a first checksum, and determining the value of the second non-volatile memory is invalid based on a second checksum; and wherein the resetting includes resetting the value of the register with a default value. [Abstract idea of collecting, analyzing and manipulating data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic language to implement the idea.
	Claim 23 recites the following:
	The method of claim 14, wherein the register of the system is a fatigue threshold register for a non-volatile memory device including the first non-volatile memory location and the second non-volatile memory location. [Additional elements that do not amount to more than the judicial exception.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic language to implement the idea.
	Claim 24 recites the following:
	The method of claim 14, wherein one of the first non-volatile memory location or the second non-volatile memory location is a ferroelectric random access memory (FeRAM) location. [Additional elements that do not amount to more than the judicial exception.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic language to implement the idea.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen US 2007/0124552 (hereinafter “Chen”).
	Regarding claim 1, Chen teaches: A system comprising: a status register configured to change values to track progression of a process of the system; [FIG. 1 and 0015: “monitoring power supply status of the last time recorded by a hardware status register (not illustrated) included in the computer device to judge whether system is powered off abnormally last time”]
	a first location within a non-volatile memory; a second location within the non-volatile memory; and [FIG. 1 and 0015: “…execute initialization of memory and cache, at step S8, memory and the cache memory address blocks in the Linux system are redistributed, memory management structure of the Linux system is to define a memory block for storing various scattered lists of the cached temporary datum, wherein the list addresses record list structure and the corresponding address, after the system defines the memory block for storing cached temporary datum, the nonvolatile memory unit (not illustrated) is employed to record initial address of the cached management linked list for restoring the temporary datum in the memory after the computer device is powered off abnormally…”]
	a controller configured to perform operation comprising, save representations of the values of the status register within the first location or the second location, including, [FIG. 1 and 0015: “…initializing address of the memory and the cache memory by virtue of Linux system, so as to redistribute memory block, and recording the buffer head address into the nonvolatile memory unit.”]
	in response to a first value change of the status register, save a first representation of a first value of the status register in the first location, and, [FIG. 1 and 0015: “firstly, monitoring power supply status of the last time recorded by a hardware status register (not illustrated) included in the computer device to judge whether system is powered off abnormally last time, if not, directly proceeding to step S8 to execute initialization of memory and cache… recording the buffer head address into the nonvolatile memory unit.”]
	in response to a second value change of the status register, save a second representation of a second value of the status register in the second location. [FIG. 1 and 0015: “Otherwise, if the hardware status register records that the system is powered off abnormally last time, proceeding to step S2 to trigger the memory control method for restoring data in a cache memory, so as to read buffer head address of the cached management linked list defined by the memory management structure of Linux system when system is started last time and recorded in the nonvolatile memory unit, then proceeding to step S3.”]
	Regarding claim 2: The system of claim 1, wherein the controller is configured to restore the status register with a value of the first location or a value of the second location in response to a startup of the system. [FIG. 1 and 0015: “Otherwise, if the hardware status register records that the system is powered off abnormally last time, proceeding to step S2 to trigger the memory control method for restoring data in a cache memory, so as to read buffer head address of the cached management linked list defined by the memory management structure of Linux system when system is started last time and recorded in the nonvolatile memory unit, then proceeding to step S3.”]
	Regarding claim 3: The system of claim 1, wherein the first representation includes a first checksum based on the first value of the status register. [FIG. 1 and 0015: “…monitoring power supply status of the last time recorded by a hardware status register (not illustrated) included in the computer device to judge whether system is powered off abnormally last time, if not, directly proceeding to step S8 to execute initialization of memory and cache…” Note, a checksum is generally defined as a small-sized block of data derived from another block of digital data for the purpose of detecting errors.]
	Regarding claim 4: The system of claim 1, wherein the second representation includes a second checksum based on the second value of the status register. [FIG. 1 and 0015: Otherwise, if the hardware status register records that the system is powered off abnormally last time, proceeding to step S2 to trigger the memory control method for restoring data in a cache memory…” Note, a checksum is generally defined as a small-sized block of data derived from another block of digital data for the purpose of detecting errors.]
	Claim 14 is rejected based on similar rationale and citations given to claim 1. Additionally, Chen teaches: interrupting power to the system; upon re-starting the system… resetting the value of the register based on the validity of the values of the first and second non-volatile memory locations. [FIG. 1 and 0015: “…if the hardware status register records that the system is powered off abnormally last time, proceeding to step S2 to trigger the memory control method for restoring data in a cache memory, so as to read buffer head address of the cached management linked list defined by the memory management structure of Linux system when system is started last time and recorded in the nonvolatile memory unit, then proceeding to step S3.”]
	Regarding claim 15: The method of claim 14, wherein the copying the value of the register to the first non-volatile memory location includes determining a first checksum based on the value. [FIG. 1 and 0015: “…monitoring power supply status of the last time recorded by a hardware status register (not illustrated) included in the computer device to judge whether system is powered off abnormally last time, if not, directly proceeding to step S8 to execute initialization of memory and cache…” Note, a checksum is generally defined as a small-sized block of data derived from another block of digital data for the purpose of detecting errors.]
	Regarding claim 16: The method of claim 15, wherein the copying the value of the register to the first non-volatile memory location includes storing the first checksum in non- volatile memory. [FIG. 1 and 0015: “…monitoring power supply status of the last time recorded by a hardware status register (not illustrated) included in the computer device to judge whether system is powered off abnormally last time, if not, directly proceeding to step S8 to execute initialization of memory and cache…”]
	Regarding claim 17: The method of claim 15, wherein the copying the value of the register to the first non-volatile memory location includes storing the first checksum in first non-volatile memory location with the value. [FIG. 1 and 0015: “…monitoring power supply status of the last time recorded by a hardware status register (not illustrated) included in the computer device to judge whether system is powered off abnormally last time, if not, directly proceeding to step S8 to execute initialization of memory and cache… nonvolatile memory unit…”]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Examiner’s Official Notice.
	Regarding claim 10, Chen teaches: The system of claim 1, wherein the status register [FIG. 1 and 0015: “status register”] is an accumulation register of a counter. [Examiner takes official notice that a status register being a counter is well-known in the art and is merely a design choice.]
	Regarding claim 11, Chen teaches: The system of claim 10 [FIG. 1], wherein the accumulation counter [Official notice clm. 10.] tracks characteristics of the non-volatile memory. [0015: “…monitoring power supply status of the last time recorded by a hardware status register…”]
	Regarding claim 12, Chen teaches: The system of claim 10 [FIG. 1], wherein the accumulation counter tracks [Official notice clm. 10-11] a wear leveling statistic of nonvolatile memory including the first location and the second location. [Examiner takes official notice that tracking a wear leveling statistic of memory is well-known in the art.]
	Regarding claim 13, Chen teaches: The system of claim 1, wherein the non-volatile memory [FIG. 1 and 0015: “nonvolatile memory unit”] includes ferroelectric random access memory (FeRAM). [Examiner takes official notice that FeRAM is well-known in the art.]
	Regarding claim 23, Chen teaches: The method of claim 14, wherein the register of the system is a fatigue threshold register for [Examiner takes official notice that a fatigue threshold is well-known in the art.] a non-volatile memory device including the first non-volatile memory location and the second non-volatile memory location. [FIG. 1 and 0015: “nonvolatile memory unit”]
	Regarding claim 24, Chen teaches: The method of claim 14, wherein one of the first non-volatile memory location or the second non-volatile memory location [FIG. 1 and 0015: “nonvolatile memory unit”] is a ferroelectric random access memory (FeRAM) location. [Examiner takes official notice that FeRAM is well-known in the art.]
Examiner’s Comments
No prior art rejections were given to claim 5-9 and 18-22.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699. The examiner can normally be reached Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113